Exhibit 10.32
 
 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.
 

 
 
LICENSE, SUPPLY AND CONTRACT MANUFACTURING AGREEMENT
 
 
by and among
 
 
SYNERX PHARMA, LLC
 
 
and
 
 
BIONICHE TEORANTA
 
 
and
 
 
DELCATH SYSTEMS, INC.
 
 
* * *
 
 
50MG MELPHALAN HYDROCHLORIDE
 
FOR INJECTION VIALS FOR INTRA-ARTERIAL USE
 
 
* * *
 
 
OCTOBER 13, 2010
 

 
 

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.



LICENSE, SUPPLY AND CONTRACT MANUFACTURING AGREEMENT
 
THIS LICENSE, SUPPLY AND CONTRACT MANUFACTURING AGREEMENT (this “Agreement”),
dated as of October 13, 2010, by and between Synerx Pharma, LLC, a Pennsylvania
limited liability company (“Synerx”) and Bioniche Teoranta, a limited liability
company organized and existing under the laws of The Republic of Ireland
(“Bioniche Pharma” and together with Synerx, “Synerx/Bioniche”) on the one hand,
and Delcath Systems, Inc., a Delaware corporation (“Delcath”), on the other
hand.  Each of Synerx, Bioniche Pharma and Delcath may be referred to herein as
a “Party” and together as the “Parties”.
 
WHEREAS, Delcath is a specialty pharmaceutical and medical device company;
 
WHEREAS, Synerx is primarily engaged in the development of specialty generic
pharmaceutical finished dosage forms;
 
WHEREAS, Bioniche Pharma currently manufactures pharmaceutical products
containing melphalan hydrochloride pursuant to Synerx’s ANDA, and distributes
those products throughout the Territory, under the terms of a license agreement
between Synerx and Bioniche Pharma;
 
WHEREAS, Synerx and Bioniche Pharma wish to supply Product (as defined below) to
Delcath and Delcath wishes to purchase Product from Bioniche; and
 
WHEREAS, the Parties desire that Delcath market and sell the Product on the
terms and subject to the conditions hereinafter set forth.
 
NOW, THEREFORE, the Parties agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1     Certain Terms.  For purposes hereof, the following terms shall have the
meanings set forth below:
 
“Adverse Event” means an “adverse drug experience” as such term is defined at 21
C.F.R. 310.305(b) (as such definition may be amended, supplemented or replaced
from time to time) and includes any adverse event associated with the use of a
drug in humans, whether or not considered drug related, including any failure of
expected pharmacological action and any adverse event occurring (i) in the
course of the use of a drug product in professional practice; (ii) from drug
overdose, whether accidental or intentional; (iii) from drug abuse or (iv) from
drug withdrawal.
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, is controlled by, controls, or is under common control with such
 

 
1

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.



Person.  For purposes of this definition, the term “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
as used with respect to a Person means direct or indirect beneficial or legal
ownership of more than fifty (50%) percent of the voting interest in, or more
than fifty (50%) percent of the equity of, or the right to appoint more than
fifty (50%) percent of the directors or managers of the corporation or other
business entity, or the power to direct or cause the direction of the management
and policies or such corporation or entity, whether pursuant to the ownership of
voting securities, by contract or otherwise.
 
“ANDA” means the abbreviated new drug application (including any amendments or
supplements thereto) (ANDA 90-270) filed with the FDA by Synerx in the name of
Synerx to manufacture, distribute and sell in the United States melphalan
lyophilized product containing 50mg melphalan hydrochloride equivalent to 50mg
melphalan and 20mg povidone (“Melphalan Hydrochloride”).
 
“API” means the active pharmaceutical ingredient for the Product.
 
“cGMP” means the current Good Manufacturing Practices regulations of the FDA (as
in effect from time to time) contained in 21 C.F.R. §§ 210 and 211.
 
“CMC” means Chemistry, Manufacturing and Control.
 
“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by a Party with respect to any objective, reasonable, diligent, good
faith efforts to accomplish such objective.
 
“Competent Authority” shall mean the governmental, trade or manufacturing
entities or agencies in the Territory responsible for the regulation of medical
devices and pharmaceuticals intended for human use.
 
“Confidential Information” means the specific terms set forth in this Agreement
and all trade secrets, processes, formulae, data, know-how, improvements,
inventions, chemical or biological materials, techniques, marketing plans,
strategies, customer lists or other information that has been created,
discovered or developed by a Party or its Affiliate or that has otherwise become
known to, or to which rights have been acquired by, a Party or its Affiliate
(including all information and materials of a Party’s (or its Affiliates’)
customers and consultants), in each case that are disclosed by such Party and/or
its Affiliate to the other Party and/or its Affiliate, including those made
prior to the execution of this Agreement, regardless of whether any of the
foregoing is marked “confidential” or “proprietary” or communicated to the other
by the disclosing Party in oral, written or graphic, or electronic form;
provided, however, that Confidential Information shall not include any
information:
 
(i)     that, at the time of its disclosure, is generally available in the
public domain;
 

 
2

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.





(ii)     that, after its disclosure in connection herewith, becomes generally
available in the public domain through no fault, act or failure to act, error,
effort or breach of this Agreement by the receiving Party or its Affiliates;
 
(iii)     that becomes available to the recipient of such information from a
third party who has acquired a legal right to possess and disclose such
Confidential Information;
 
(iv)     that the recipient can demonstrate through written evidence was
developed independently without the aid, application or use of the disclosing
Party’s Confidential Information; or
 
(v)     that is known to the recipient at the time of disclosure as evidenced by
prior written records.
 
“Contract Manufacturer” means NerPharMa S.r.l., or such other manufacturer as
the FDA may approve at Synerx’s request.
 
“Contract Year” means a twelve month period beginning on the first day of the
third month following the month in which Delcath receives notification from the
FDA of approval of its NDA.
 
“Deliver” or “Deliveries” or “Delivery” means the day upon which Synerx issues a
quality release notification including a certificate of analysis (whether in
electronic or written form) to Delcath and Bioniche Pharma notifying Delcath and
Bioniche Pharma that the Product has been tested against and confirmed to meet
Specifications.
 
“Effective Date” means the date of this Agreement as written above.
 
“Excess Requirements” has the meaning set forth in Section 3.11(b).
 
“FDA” means the United States Food and Drug Administration or any successor
government agency.
 
“[***]” has the meaning set forth in Section 3.5.
 
“Force Majeure Event” has the meaning set forth in Section 9.1.
 
“GAAP” means U.S. generally accepted accounting principles as in effect from
time to time.
 
“Incremental Purchase Order” has the meaning set forth in Section 3.4(b).
 
“Indemnitee” has the meaning set forth in Section 6.7.
 

 
3

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.





“Indemnitor” has the meaning set forth in Section 6.7.
 
“Ineligible Person” has the meaning set forth in Section 6.3(a).
 
“[***]” has the meaning set forth in Section 3.5.
 
“Initial Term” has the meaning set forth in Section 7.1.
 
“Intellectual Property” means all (i) patent applications, continuation
applications, continuation in part applications, divisional applications, any
corresponding foreign patent applications to any of the foregoing, and any
patents that may grant or may have been granted on any of the foregoing,
including reissues, re-examinations and extensions; (ii) right in know-how,
trade secrets, inventions (whether patentable or otherwise), data, processes,
technologies, techniques, procedures, compositions, designs, devices, methods,
formulas, protocols and information, whether patentable or not;
(iii) copyrightable works, copyrights and applications, registrations and
renewals; (iv) trademarks, trademark applications and renewals thereof, trade
names, trade dress and service marks; (v) other intellectual proprietary rights;
in each case, whether or not registered, applied for or granted; and (vi) copies
and tangible memorializations of any one or more of the foregoing.
 
“License” has the meaning set forth in Section 2.1.
 
“Licensed Form” has the meaning set forth in Section 2.1.
 
“Losses” means any and all damages, claims, liabilities, fines, penalties,
costs, fees and expenses (including the reasonable cost of investigations,
settlement and arbitration negotiation costs and reasonable attorneys’ fees,
accounting fees and expert fees), as limited by the provisions of Section 6.9
hereof.
 
“NDA” means the new drug application (including any amendments or supplements
thereto) filed with the FDA (No. 201848) by Delcath in the name of Delcath to
distribute and sell in the United States Product as incorporated into PHP
Systems.
 
“Manufacturing Requirements” shall have the meaning as set forth in Section 3.2.
 
“Person” means a natural person, corporation, partnership, company or other
entity.
 
“PHP System” means the Delcath chemosaturation system for Percutaneous Hepatic
Perfusion as such name may be modified from time to time by Delcath in its sole
and absolute discretion.
 
“Product” means one carton containing one single-use vial of melphalan
lyophilized product for injection (containing 50mg melphalan hydrochloride
equivalent
 

 
4

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.



to 50 mg melphalan, and 20 mg povidone) together with one sterile diluent vial
(containing 0.2 g sodium citrate, 6.0 ml propylene glycol, 0.52 ml ethanol 96%,
and water for injection to a total of 10 ml) solely for intra-arterial use in
Percutaneous Hepatic Perfusion as defined by FDA requirements, and labeled in
accordance with FDA requirements and the terms hereof.
 
“Product Approval” means the non-tentative approval of the NDA by the FDA as
evidenced by a written communication from the FDA, in accordance with 21 C.F.R.
§314.105.
 
“Product Warranty” has the meaning set forth in Section 6.4.
 
“Purchase Order” has the meaning set forth in Section 3.4.
 
“Purchase Price” has the meaning set forth in Section 4.2.
 
“Quality Assurance Agreement” has the meaning set forth in Section 10.14.
 
“Renewal Term” has the meaning set forth in Section 7.1.
 
“Rolling Forecast” has the meaning in Section 3.4.
 
“Shortfall Payment” has the meaning set forth in Section 3.11.
 
“Specifications” means the terms, requirements and conditions applicable to the
Product and described in the ANDA, as the same may be supplemented and/or
amended from time to time, and as required by United States Pharmacopeia.
 
“Term” has the meaning set forth in Section 7.1.
 
“Territory” means the United States, including its territories and possessions.
 
1.2     Interpretation.  The Section headings contained in this Agreement are
for the convenience of reference only and shall not affect the meaning or
interpretation of this Agreement.  As used in this Agreement, any reference to
the masculine, feminine or neuter gender shall include all genders, the plural
shall include the singular, and the singular shall include the plural.  The
words “includes” and “including” when used herein shall be deemed to be followed
by the phrase “without limitation” unless such phrase otherwise appears.  Unless
the context otherwise requires, references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement.  Unless the context otherwise
requires, the words “hereof,” “hereby,” “hereunder” and “herein” and words of
similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any
 

 
5

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.



particular Section or provision hereof. All monetary amounts in this Agreement
are expressed and shall be paid in U.S. dollars.
 
ARTICLE II
LICENSE GRANT AND COMMERCIALIZATION
 
2.1     Limited License by Synerx. Subject to the terms and conditions of this
Agreement, Synerx hereby grants to Delcath, as of the Effective Date, a limited
right of reference and limited license (the “License”) in, to and under the ANDA
owned or controlled by Synerx, and solely to the extent necessary to register,
market, promote, distribute, offer for sale, sell and otherwise commercialize
the Product in the Territory during the Term for prescription pharmaceutical
sales as incorporated into PHP Systems and in no other form (the “Licensed
Form”). For the avoidance of doubt, Delcath shall have no rights to the Product
outside the Territory, or inside the Territory for any use other than the
Licensed Form during the Term. Within fifteen (15) days of the Effective Date,
Synerx will provide Delcath with a written letter of authorization granting the
FDA access to the Synerx ANDA in support of Delcath’s NDA. Synerx agrees that
during the Term of this Agreement, it will not, directly or indirectly, grant
any license or right in, to and under the ANDA including a right of reference to
the CMC section thereof to any third party which competes with Delcath for use
in the Territory in the field of chemosaturation for Percutaneous Hepatic
Perfusion. Notwithstanding the foregoing and any other provision hereof, Synerx
shall at all times maintain its full right, title, interest and ownership of the
ANDA and any associated Intellectual Property, and Delcath shall have no right,
title or interest therein, or ability to make use thereof, other than as
specifically granted in the License.
 
2.2     Consideration.  In consideration of the rights and licenses granted by
Synerx to Delcath pursuant to this Article II, Delcath will make the payments
contemplated in Article IV to Synerx and Bioniche Pharma.
 
2.3     Commercialization.  The Parties hereby acknowledge that, during the
Term, all day-to-day activities in respect of the sales and marketing of the
Product pursuant to the License in the Territory will be the sole responsibility
of Delcath.
 
2.4     Delcath Responsibilities. In addition to other responsibilities set
forth in this Agreement, Delcath shall have the following responsibilities with
respect to the Product:
 
(a)     Delcath will be responsible for preparing and submitting the NDA to the
FDA and such application will cover the PHP System incorporating the
Product.  Delcath shall be responsible for obtaining, maintaining, supplementing
and amending the NDA approval.
 

 
6

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.





(b)     Delcath shall undertake all activities to incorporate Product into PHP
Systems and shall warehouse, distribute, and manage logistics for PHP Systems
through final distribution to the market.
 
(c)     Delcath shall submit to the FDA all required annual reports,
supplements, and other required submissions and maintain the NDA as current with
FDA commitments, and in accordance with the Synerx ANDA, as it shall exist from
time to time.
 
(d)     In accordance with the Quality Assurance Agreement to be entered into by
the Parties according to Section 10.14 Delcath will, at its sole expense,
provide such assistance and documentation as Synerx may reasonably request to
fulfill Synerx’s obligation under Section 2.6(a), including, without limitation,
providing Synerx with (i) annual distribution data (number of vials distributed)
on a June to June basis consistent with FDA annual report filing requirements,
and (ii) any analytical, stability or other data and associated reports that may
be generated by Delcath on Product.
 
Except as otherwise provided herein, Delcath shall bear the costs of
administering its responsibilities provided in this Section.
 
2.5     Bioniche Pharma Responsibilities.  In addition to other responsibilities
set forth in this Agreement, Bioniche Pharma shall have the following
commercialization responsibilities with respect to the Product:
 
(a)     Bioniche Pharma shall use Commercially Reasonable Efforts to source
required quantities of the API and shall manufacture and supply the Product
through Contract Manufacturer.
 
(b)     Bioniche Pharma shall, through Contract Manufacturer, use Commercially
Reasonable Efforts to source all required Product components (including
excipients, primary and secondary packaging components).
 
(c)     Bioniche Pharma shall, promptly upon receipt of a Release Notice(as
defined in Section 3.13 hereof) from Synerx with respect to any Product, make
arrangements for the prompt shipping to Delcath of such Product in accordance
with the terms of  Section 3.8 hereof.
 
(d)     Bioniche Pharma shall use its best efforts to cause the Contract
Manufacturer to allow Delcath or its designee to conduct a quality audit of the
facilities of the Contract Manufacturer, in accordance with Section 5.2.
 
Except as otherwise provided for herein, Bioniche Pharma shall bear its own
costs of administering the responsibilities listed in this Section.
 

 
7

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.





2.6     Synerx Responsibilities. In addition to other responsibilities set forth
in this Agreement, Synerx shall have the following responsibilities with respect
to the Product:
 
(a)     Synerx shall compile and submit to the FDA all required annual reports,
supplements, and other required submissions to maintain the ANDA as current with
FDA commitments, requirements, USP specifications, and cGMP’s.
 
(b)     Synerx shall be responsible for providing Delcath with a right of
reference to its CMC section of its ANDA and any supplements or amendments
thereto in order to permit Delcath to include the right of reference to the CMC
information in its NDA submission.
 
Except as otherwise provided for herein, Synerx shall each bear their own costs
of administering the responsibilities listed in this Section.
 
ARTICLE III
MANUFACTURE AND SUPPLY
 
3.1     Manufacture and Supply Product. During the Term of this Agreement,
Bioniche Pharma will cause the Contract Manufacturer to manufacture and supply
the Product in accordance with the terms and conditions of this Agreement.
Bioniche Pharma shall be responsible for all acts or omissions of the Contract
Manufacturer. Synerx shall provide Delcath one hundred and twenty (120) days
prior written notice in the event of a change in the Contract Manufacturer and
shall arrange for Delcath to conduct a facility inspection/audit of the new
Contract Manufacturer prior to any such change occurring.
 
3.2     Manufacturing Requirements. All Product manufactured and supplied by
Bioniche Pharma pursuant to this Agreement shall be manufactured in an FDA
registered facility in compliance with (i) the Specifications, (ii) the
requirements of the ANDA, (iii) cGMP, (iv) the terms and conditions of this
Agreement, and (v) any applicable laws, rules and regulations (collectively, the
“Manufacturing Requirements”).
 
3.3     Product Change. Synerx shall not file any supplemental ANDA application
that requires prior approval with the FDA to change the Specification for
Product without providing Delcath ninety (90) days prior written notice and
shall immediately notify Delcath upon receipt of approval from the FDA regarding
the supplemental ANDA application. To the extent the foregoing notice period is
not practicable, Synerx, acting reasonably and in good faith, shall provide
Delcath with such prior written notice as shall be practicable.
 
3.4     Forecasts; Purchase Orders; Firm Period. (a) Delcath shall provide to
Bioniche Pharma, no later than the fifth business day of each calendar month, a
rolling fifteen (15) month forecast for its requirements of the Product (the
“Rolling Forecast”).  Delcath shall use Commercially Reasonable Efforts to
provide the initial Rolling Forecast
 

 
8

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.



no less than three (3) months prior to the FDA approving the NDA. To the extent
the foregoing three (3) month time period is not practicable, Delcath, acting
reasonably and in good faith, shall provide Bioniche Pharma with such prior
written notice as shall be practicable. Notwithstanding the foregoing, Delcath
shall provide to Bioniche Pharma, its initial Rolling Forecast no less than
[***] ([***]) months prior to the first scheduled Delivery date. The [***]
([***]) months of the Rolling Forecast shall be binding on Delcath with respect
to Product (and API equivalent) and the [***] month of such Rolling Forecast
shall be binding on Delcath with respect to the API. Together with each Rolling
Forecast, Delcath shall issue purchase orders for Product for such [***] month
binding period (“Purchase Order”). Delcath shall only place Purchase Orders for
full batches of Product (averaging between [***] vials per batch), or multiples
thereof.  Such Purchase Orders shall provide a lead time of no less than [***]
([***]) days before the Delivery date. The Rolling Forecast shall be used by
Bioniche Pharma, acting reasonably and in good faith, to order required
materials and components to support Delcath requirements beyond the [***] month
binding period.
 
           (b)     In addition to the foregoing Section 3.4(a), Delcath may,
from time to time, order additional Product not contained in any Rolling
Forecast, by submitting a written purchase order to Bioniche Pharma (an
“Incremental Purchase Order”), which shall be subject to the terms and
conditions of this Agreement. Any Incremental Purchase Order may not order more
than [***] ([***]) batches of Product without the written consent of Bioniche
Pharma, which Bioniche Pharma may withhold in their sole and absolute
discretion. In addition, Delcath may not submit an Incremental Purchase Order
more than [***] in any given [***] ([***]) day time period. Upon receipt of an
Incremental Purchase Order, Bioniche Pharma shall use Commercially Reasonable
Efforts to supply Product to Delcath at Delcath’s facility in Queensbury, NY, or
such other facility within the United States as Delcath may indicate in such
Incremental Purchase Order, on the Delivery date specified therein but in no
event later than [***] days from the date that the Incremental Purchase Order is
received by Bioniche Pharma. Bioniche Pharma shall provide Delcath written
confirmation of each Incremental Purchase Order including the Delivery date
within ten (10) business days of receipt.
 
3.5     Payment.  Delcath shall pay to Bioniche Pharma the Purchase Price for
all the Product ordered by Delcath throughout the Term, which payments shall be
made as follows: [***]. All payments to Bioniche Pharma hereunder shall be made
in United States dollars via bank wire transfer to Bioniche Pharma, to such
account as Bioniche Pharma shall specify, or in accordance with such other
payment method as the Parties may mutually agree in writing from time to time.
 
3.6     Product Label.  Bioniche Pharma shall cause the Contract Manufacturer to
custom label and package the Product with Delcath’s trade name, trade dress and
applicable labeling content  as required pursuant to FDA approval of Delcath’s
NDA (and as a may be amended from time to time), such labeling and packaging to
include vial label, vial carton, and package insert. Delcath shall be
responsible to provide Synerx and Bioniche FDA approved master labeling/artwork
(the “Label Template”) no less than
 

 
9

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.



ninety (90) days prior to when Delcath requires such label, or amended label, to
be included on the Product and Bioniche Pharma shall print and affix such label
and package according to such Label Template.
 
3.7     Product Package.  Bioniche Pharma shall cause the Contract Manufacturer
to package the Product in cartons containing five (5) single-use vials of
melphalan lyophilized product for injection (each vial containing 50mg melphalan
hydrochloride equivalent to 50 mg melphalan, and 20 mg povidone) together with
five (5) sterile diluent vials (each vial containing 0.2 g sodium citrate, 6.0
ml propylene glycol, 0.52 ml ethanol 96%, and water for injection to a total of
10 ml) and one Product insert (“Packaging Requirements”).   Each carton shall
conform to the Label Template.
 
3.8     Delivery Terms. All Product shall be shipped FOB Destination (Incoterms
2000) to Delcath’s facility in Queensbury, NY or such other facility within the
United States as Delcath may select from time to time. The cost of freight,
insurance and customs/duties will be prepaid by Bioniche Pharma and added to
each invoice. Bioniche Pharma and Delcath shall discuss the mode of
transportation and related costs from time to time. The Product delivered to
Delcath shall be appropriately labeled and packaged by Bioniche Pharma at its
expense in accordance with the Label Template and Packaging Requirements.
Bioniche Pharma shall use Commercially Reasonable Efforts to deliver the Product
by the requested Delivery date.
 
3.9     Product Shelf Life. All Products supplied by Bioniche Pharma under this
Agreement shall have, at the time of Delivery, a remaining shelf life of no less
than the greater of (i) the maximum number of months on its stated shelf life
less [***] ([***]) months, and (ii)  [***] ([***]) months.
 
3.10   Inability to Supply.  If at any time during the Term of this Agreement,
Bioniche Pharma is unable to supply Product (other than as a result of a Force
Majeure Event as described in Article IX), within [***] ([***]) days of a
Delivery date as set forth in a Purchase Order, Bioniche Pharma shall notify
Delcath immediately and any portion of the delayed or late Product will be
subject to a [***]percent ([***]%) discount. If Bioniche Pharma is unable to
supply Product within [***] ([***]) days of the original Delivery date as set
forth in such Purchase Order, Delcath shall be entitled to cancel such Purchase
Order, and the number of vials as set forth on the Minimum Binding Purchase
Commitments for the then current Contract Year shall be reduced accordingly. If
Bioniche Pharma is unable to supply Product within [***] ([***]) days of the
Delivery date set forth in a Purchase Order [***] times ([***]) in any [***]
([***]) month time period, in addition to such other rights of Delcath
hereunder, Delcath shall be entitled to, in its sole and absolute discretion,
terminate the Agreement upon [***] ([***]) days written notice, which notice
shall be delivered not more than [***] ([***]) days following the [***] such
Delivery failure.
 

 
10

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.





3.11     Minimum Purchases of Product by Delcath.
 
(a)     Delcath will purchase not less than the applicable Minimum Binding
Purchase Commitment (as set forth on Schedule A hereto) in each Contract Year
during the Term. In the event that Delcath fails to purchase the Minimum Binding
Purchase Commitment amount in any Contract Year(s), Delcath shall,
[***] (“Shortfall Payment”). Any Shortfall Payment by Delcath to Bioniche
Pharma, made in accordance with the terms hereof, shall constitute a complete
and proper remedy for any failure by Delcath to satisfy the Minimum Binding
Purchase Commitment in the Contract Year to which such Shortfall Payment relates
and this Agreement shall continue in full force and effect. The Shortfall
Payment, made in accordance with the terms hereof, shall be Synerx/Bioniche’s
sole and exclusive remedy for Delcath’s failure to purchase the Minimum Binding
Purchase Commitment in a Contract Year.
 
(b)     In addition to the Minimum Binding Purchase Commitment, to the extent
Delcath’s requirements of Product in any Contract Year exceed the Minimum
Binding Purchase Commitment, Delcath will purchase from Synerx/Bioniche not less
than [***] ([***]) of such excess requirements of Product (“Excess
Requirements”).
 
(c)     In the event that Delcath (or an Affiliate of Delcath) acquires another
party (manufacturer, developer, or marketer) that has a pending ANDA or FDA
approval for an equivalent to the Product, or acquires from another party an
ANDA or other FDA approval for an equivalent to the Product, Delcath shall
nonetheless be bound to the commitments set forth in paragraphs (a) and (b) of
this Section unless waiver of such obligations is agreed in writing by the
Parties with specific reference to this Section.
 
(d)     For purposes of this Section, a “purchase” shall be considered made, and
shall apply toward the Minimum Binding Purchase Commitment only if the
[***] with respect to a Purchase Order or Incremental Purchase Order  has been
received from Delcath by Bioniche Pharma prior to the end of the applicable
Contract Year and the applicable Purchase Order or Incremental Purchase Order is
not, thereafter, revoked by Delcath or amended or otherwise modified by Delcath
to lower the amount of Product to be Delivered in connection therewith. For
purposes of clarity, purchases shall apply toward Minimum Binding Purchase
Commitments only in the Contract Year in which the applicable [***] is received
by Bioniche Pharma from Delcath, and shall not also apply to a subsequent
Contract Year by virtue of the Delivery of Product and payment of the [***] in
such subsequent Contract Year.
 
3.12     Manufacturing Defects. Bioniche Pharma is responsible for providing
Delcath with Product meeting the Manufacturing Requirements and shall assume all
costs (including the cost of freight, insurance, customs, duties and tariffs)
for any batches failing to do so, and the Purchase Price shall not be owed by
Delcath in respect thereof, and any amounts previously paid in respect thereof
by Delcath including the costs of
 

 
11

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.



freight, insurance, customs, duties and tariffs paid by Delcath to third parties
shall be reimbursed to Delcath by Bioniche Pharma.
 
3.13     Release of Product. Synerx shall release Product to Delcath in
accordance with the Quality Assurance Agreement and shall notify Delcath and
Bioniche Pharma in writing upon the release of Product (the “Release Notice”).
Notwithstanding any other provision hereof, in no event shall Delcath release
any Product to the market prior to receiving a Release Notice from Synerx.
 
3.14     Rejection of Product. Following delivery to Delcath of Product and a
Release Notice with respect to such Product, Delcath shall have the right to
reject, and shall not have the obligation to pay for, any Product which (i) does
not conform to the terms of this Agreement, including the Quality Agreement
(excepting any failure to conform caused by acts or omissions of Delcath or its
agents), or (ii) is not accompanied by a complete and accurate certificate of
analysis with respect to such Product (such Product, “Defective Product”),
provided, however, that Synerx shall have an opportunity to correct minor
inaccuracies or missing information in the certificate of analysis for the
Product without penalty under this Agreement. Notwithstanding the foregoing,
Delcath shall be deemed to have accepted delivery of the Product unless it
notifies Bioniche Pharma in writing of the failure of the Product to conform to
the terms of this Agreement within thirty (30) days of delivery of such Product
unless such Defective Product contains a latent or hidden defect or
non-conformity which could not have reasonably been discovered during such
thirty (30) day inspection period.
 
3.15     Resolution of Defective Product. If Bioniche Pharma agrees that a
Product is Defective Product, Bioniche Pharma shall, at Bioniche Pharma’s sole
and absolute option, either (i) replace such Product or (ii) remit the full
amount of any Delcath payments to Bioniche Pharma related thereto plus any and
all direct costs incurred by Delcath for the freight, insurance, customs and
duties associated with the Defective Product. If Bioniche Pharma does not agree
with Delcath’s determination that such Product is Defective Product then, after
reasonable efforts to resolve the disagreement, either Delcath or Bioniche
Pharma may request, in writing, that an independent laboratory resolve the
disagreement. Thereafter, the Parties shall in good faith mutually agree upon
and select a reputable independent laboratory (the “Laboratory”) to resolve the
disagreement. The Laboratory shall in good faith review and analyze the Product
to determine whether the Product is Defective Product. The Laboratory shall
render its decision within thirty (30) days of the laboratory’s selection, in
writing, which shall be non-appealable and binding on the Parties. If the
Laboratory determines that such Product is Defective Product, Bioniche Pharma
shall, at Bioniche Pharma’s sole and absolute option, (i) replace such Product
or (ii) remit the full amount of any Delcath payments to Bioniche Pharma related
thereto. If the Laboratory determines that the Product is not Defective Product,
Delcath shall be obligated to purchase such Product on the terms set forth
herein. Unless otherwise agreed to by the Parties in writing, the cost of the
Laboratory’s testing and review of such Product shall be borne by the
non-prevailing Party.
 

 
12

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.





ARTICLE IV
FINANCIAL TERMS.
 
4.1     Milestones.  Delcath shall pay to each of Synerx and Bioniche Pharma the
following amounts:
 
(a)     Concurrently with execution of this Agreement, Two Hundred Fifty
Thousand Dollars ($250,000) to each of Synerx and Bioniche by wire transfer of
immediately legally available funds to accounts designated by Synerx and
Bioniche, respectively, and
 
(b)     Not later than ten (10) calendar days following FDA approval of
Delcath’s NDA, Two Hundred Fifty Thousand Dollars ($250,000) to each of Synerx
and Bioniche Pharma by wire transfer of immediately legally available funds to
accounts designated by Synerx and Bioniche Pharma, respectively.
 
4.2     Pricing.  The Purchase Price for all Product purchased by Delcath
hereunder shall be as set forth on Schedule A attached hereto and made a part
hereof.  The Purchase Price shall remain firm except as provided in Schedule A.
 
4.3     Reimbursable Expenses.  If either Party is entitled to reimbursement by
the other Party of expenses pursuant to the terms of this Agreement, such Party
shall invoice the other Party (without any markup), and such other Party shall
pay such invoice within thirty (30) days of receipt thereof.
 
ARTICLE V
REGULATORY COMPLIANCE.
 
5.1     Compliance with the Laws.  Each Party shall comply with all applicable
laws, rules and regulations in the performance of its obligations hereunder.
 
5.2     Quality Audit.  Bioniche Pharma shall use its best efforts to cause the
Contract Manufacturer to allow Delcath or its designee, upon fifteen (15)
business days prior notice to Bioniche Pharma, to conduct a quality audit of the
facilities of Contract Manufacturer, which are used in the manufacture and
supply of the Product during the period commencing January 10, 2011 through
March 31, 2011 (the “Initial Audit”). Thereafter, Bioniche Pharma shall use
Commercially Reasonable Efforts to cause the Contract Manufacturer to allow
Delcath or its designee, not more often than once every two (2) calendar years,
upon fifteen (15) business days prior written notice to Bioniche Pharma, to
conduct a quality audit of the facilities of Contract Manufacturer, which are
used in the manufacture and supply of the Product, provided, however, that at
any time during the Term of this Agreement, in the event of a Product recall,
Delcath or its designee shall be entitled to conduct a quality audit upon ten
(10) business days prior written notice to Bioniche Pharma.  The duration of all
Delcath quality audits hereunder shall be no more than two (2) business days.
 

 
13

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.





5.3     Document Control. Synerx/Bioniche shall maintain complete and accurate
books, records, manufacturing data, test and laboratory data and reports and all
other information relating to the manufacturing and supply of Product including
without limitation all information required to be maintained by the FDA and any
applicable law, rule or regulation. All such, books, records and information
shall be maintained for such period as FDA requires following the relevant date
of manufacturing of each batch of the Product.
 
5.4     Government Inspections.  Synerx/Bioniche shall promptly inform Delcath
of the results of all visits and inspections relating to Product by the FDA or
any Competent Authorities, including without limitation, providing Delcath with
copies of all warning letters, 483s and correspondence related thereto with or
from the FDA or any Competent Authority.
 
5.5     Complaints and Adverse Drug Experiences. In accordance with the Quality
Assurance Agreement to be entered into by the Parties according to Section
10.14, and under the requirements of their respective regulatory approvals, both
Synerx and Delcath are responsible for reporting Adverse Events relating to the
PHP System incorporating the Product and Product defects to the FDA and each
shall notify the other promptly in all such cases. Delcath shall field, triage,
and document incoming Adverse Events and Product defect complaints and supply
Synerx with the information required for filing with FDA to fulfill its
reporting obligations to the FDA, which reporting obligations include fifteen
(15) day reports, quarterly periodic reports and annual periodic reports. If
third party services are required to be contracted by Delcath or Synerx with
respect to Delcath obligations hereunder, then such costs shall be borne by
Delcath.
 
5.6     Recall Responsibilities.
 
(a)     In accordance with the Quality Assurance Agreement to be entered into by
the Parties according to Section 10.14, Delcath shall be the primary point of
contact with FDA with respect to any recall of the PHP Systems incorporating the
Product. The Parties agree, however, that any recall would be conducted and
coordinated in full consultation with the other Party, with Delcath handling the
logistics of such recall. The Parties agree that the cost of any recall
(including without limitation the costs of notifying the customers, Product
recovery, Product destruction, replacement Product and applicable
freight,  insurance, taxes, customs and duties for all of the above) shall be
borne by Delcath unless and to the extent such recall relates to (i)
Synerx/Bioniche’s breach of their representations, warranties, or obligations
under this Agreement or applicable laws, (ii) Synerx/Bioniche’s negligence or
willful misconduct, or (iii) the manufacturing and supply of the Product, in
which case, to the extent the recall is related to or results from the events
set forth in clauses (i), (ii) or (iii) above,  the costs of such recall
(including without limitation the costs of notifying the customers, Product
recovery, Product destruction, replacement Product and applicable
freight,  insurance, taxes, customs and duties for all of the above) shall be
borne by Synerx/Bioniche. For purposes of this Section, “recall” means any
action by Delcath or any Affiliate of Delcath
 

 
14

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.



to recover title to or possession of any PHP System incorporating the Product
sold or shipped including, but not limited to, market withdrawal.
 
(b)     Each Party shall keep the other fully informed in writing of any
notification or other information, whether received directly or indirectly, that
might (i) affect the marketability, safety or effectiveness of any PHP System,
(ii) result in liability issues or otherwise necessitate action on the part of
either Party or (iii) result in recall or seizure of any PHP System. Delcath
shall be responsible for assuring that such recall is closed-out with the FDA,
unless the FDA shall otherwise require. For purposes of this Section, “seizure”
means any action by any governmental authority to detain or destroy any PHP
System.
 
5.7     Insurance.  Each of Delcath, Synerx and Bioniche Pharma shall (and shall
cause their respective Affiliates, as required, to), during the Term and for a
period of not less than thirty-six (36) months following the termination or
expiration of this Agreement, carry or be subject to coverage (as a named
insured) under product liability insurance in an amount of not less than
$[***] with respect to each incident/occurrence and $[***] in the aggregate,
which insurance shall be written on a “claims-made” policy basis.  Each Party
shall add the other Party as a named insured on their respective policies and
provide the other Parties with evidence of coverage contemplated hereby, in the
form of certificates of insurance, as reasonably requested in writing by the
other Party. Each Party shall provide written notice to the other Parties thirty
(30) days prior to any material change in or cancellation or non-renewal of the
policy.
 
ARTICLE VI
WARRANTIES; INDEMNIFICATION; AND LIMITATIONS ON LIABILITY.
 
6.1     Certain Representations and Warranties of Synerx and Bioniche
Pharma.  (a) Synerx and Bioniche Pharma each, individually as to itself, and not
jointly and severally, represents and warrants to Delcath that as of the
Effective Date: (i) it is organized and validly existing under the laws of the
jurisdiction of its organization; (ii) it has the full right, power and
authority to enter into this Agreement and to perform the activities required to
be performed by it in accordance with this Agreement; (iii) this Agreement is
legally binding upon it and enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting creditors’ rights generally or by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or law), and the execution, delivery and performance of
this Agreement by it does not conflict with any agreement or instrument, oral or
written, to which it is a party or by which it is bound, nor violate any law or
regulation of any court, governmental body or administrative or other agency
having jurisdiction over it or its activities; (iv) there is no action, suit,
proceeding or investigation pending or, to its knowledge, threatened against it,
that questions the validity of this Agreement or its right to enter into this
Agreement or perform its obligations contemplated hereby or alleging that the
proposed marketing and sale of the Product in the Territory in the Licensed Form
would infringe or violate any
 

 
15

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.



patent or other proprietary right of any other Person; and (v) to the best of
its knowledge, it is not in violation of any law or regulation that could
reasonably be expected to adversely affect its performance of its obligations
hereunder, and, except as otherwise contemplated hereby, it holds each of the
licenses, permits, approvals and authorizations required to conduct its current
business and operations (and perform its obligations contemplated hereby) in
material compliance with all laws and regulations.
 
(b)     Synerx hereby represents and warrants to Delcath that as of the
Effective Date, to Synerx’s knowledge, (i) Synerx has sufficient rights in the
ANDA and the Intellectual Property licensed by Synerx hereunder to grant the
License to Delcath described in Article 2 of this Agreement;  (ii) all
Intellectual Property licensed by Synerx hereunder is free and clear of any and
all liens, charges and encumbrances other than liens created by borrowings;
(iii) Synerx has not, as of the Effective Date, entered into any enforceable
agreement or granted any Intellectual Property rights whatsoever relating to the
ANDA to any Person that, subject to the conditions, restrictions and exceptions
set forth herein, would prohibit Delcath from fully exercising and enjoying the
License granted by Synerx herein; (iv) there are no claims, judgments or
settlements against or by Synerx and no pending or, to Synerx’s knowledge,
threatened claims or litigation claiming that the Product infringes or violates
the Intellectual Property rights of any Person or asserting the invalidity,
improper use or unenforceability of the ANDA.
 
THE WARRANTIES MADE IN THIS SECTION 6.1 ARE MADE BY SYNERX AND BIONICHE PHARMA,
INDIVIDUALLY AS TO ITSELF AND NOT JOINTLY AND SEVERALLY, EXPRESSLY IN LIEU OF
ANY OTHER EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT BY WAY OF
LIMITATION, THE WARRANTIES OF NON-INFRINGEMENT, OF MERCHANTABILITY AND OF
FITNESS FOR A PARTICULAR PURPOSE.
 
6.2     Certain Representations and Warranties of Delcath.  Delcath hereby
represents and warrants to Synerx and Bioniche Pharma that as of the Effective
Date: (a) Delcath is organized and validly existing under the laws of the
jurisdiction of its incorporation or organization; (b) Delcath has the full
right, power and authority to enter into this Agreement and to perform the
activities required to be performed by it in accordance with this Agreement; (c)
this Agreement is legally binding upon Delcath and enforceable against Delcath
in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally or by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or law), and the
execution, delivery and performance of this Agreement by Delcath does not
conflict with any agreement or instruments, oral or written, to which it is a
Party or by which it may be bound, nor violate any law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it or its activities; (d) there is no action, suit, proceeding or
investigation pending or, to its knowledge, threatened against Delcath that
questions the validity of this Agreement or the right of Delcath to enter into
this Agreement or perform its obligations contemplated hereby, nor does Delcath
have knowledge that there
 

 
16

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.



is any basis for the foregoing; and (e) Delcath, to the best of its knowledge,
is not in violation of any law or regulation that could reasonably be expected
to adversely affect its performance of its obligations hereunder, and, except as
otherwise contemplated hereby, Delcath holds each of the licenses, permits,
approvals or authorizations required to conduct its current business and
operations (and perform obligations contemplated hereby) in material compliance
with all laws and regulations.
 
THE WARRANTIES MADE IN THIS SECTION 6.2 ARE MADE BY DELCATH EXPRESSLY IN LIEU OF
ANY OTHER EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT BY WAY OF
LIMITATION, THE WARRANTIES OF NON-INFRINGEMENT, OF MERCHANTABILITY AND OF
FITNESS FOR A PARTICULAR PURPOSE.
 
6.3     Representations and Warranties and Covenants with Regard to Status.
 
(a)     Delcath hereby represents and warrants to Synerx/Bioniche that neither
it nor any of its officers, directors or Affiliates is prohibited by any law,
rule or regulation or by any order, directive or policy or contract or
relationship from selling the Product  or other pharmaceutical products within
the Territory and that neither Delcath nor any of its officers, directors or
Affiliates is a Person that is listed by a United States federal agency as
debarred, suspended or otherwise ineligible for federal programs in the United
States, its territories and protectorates (an “Ineligible Person”) or proposed
for such debarment or suspension. Delcath covenants with Synerx/Bioniche that
Delcath storage and distribution facilities shall at all times conform to FDA
requirements and that Product shall, at all times while under its control, be
stored and distributed so as to comply with FDA requirements.
 
(b)     Synerx and Bioniche Pharma each hereby, individually for itself  and not
jointly and severally, represent and warrant to Delcath that neither it nor any
of its officers, directors or Affiliates that has been or is developing the
Product, or that is or will be a manufacturer thereof, is prohibited by any law,
rule or regulation, or by any order, directive or policy, from manufacturing or
selling the Product and that neither it nor any of its officers, directors or
Affiliates is or is proposed to be an Ineligible Person.
 
6.4     Product Warranty.  Synerx/Bioniche warrants that the Product(s) will be
free of defects in material and workmanship and comply with the Manufacturing
Requirements at the time of Delivery and until the stated expiration date on
each such Product (“Product Warranty”).  The foregoing is Synerx/Bioniche’s sole
warranty.
 
THE FOREGOING WARRANTIES ARE EXCLUSIVE AND IN LIEU OF ANY OTHER WARRANTIES,
EXPRESS OR IMPLIED, WITH RESPECT TO THE GOODS SOLD HEREUNDER. EXCEPT AS
EXPRESSLY PROVIDED HEREIN, SYNERX/BIONICHE MAKES NO WARRANTY OF ANY KIND,
EXPRESS OR IMPLIED, ORAL, WRITTEN OR OTHERWISE, WITH RESPECT TO THE PRODUCT(S)
SOLD HEREUNDER, INCLUDING, BUT NOT LIMITED TO, ANY
 

 
17

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.



IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR USE OR
PURPOSE.
 
6.5     Synerx and Bioniche Pharma’s Indemnification Obligations.
 
(a)     Subject to Section 6.9, Synerx shall indemnify, defend and hold Delcath
and its Affiliates, and their respective officers, directors, stockholders,
employees and agents harmless from and against, and pay or reimburse, any Losses
related to (i) Synerx or its Affiliates’ negligent acts or omissions, or willful
wrongful acts; (ii) its breach of any of its representations, warranties,
covenants or other obligations hereunder; and (iii) any third party claims that
the Product infringes upon or otherwise violates such third
party’s  intellectual property rights; provided, however, that Synerx shall not
be required to indemnify Delcath with respect to any such Losses to the extent
they arise from or are related to Delcath’s, Bioniche Pharma’s or their
Affiliates’ negligent acts or omissions, willful wrongful acts or Delcath’s
breach of its representations, warranties, covenants or other obligations
hereunder.
 
(b)     Subject to Section 6.9, Bioniche Pharma shall indemnify, defend and hold
Delcath and its Affiliates, and their respective officers, directors,
stockholders, employees and agents harmless from and against, and pay or
reimburse, any Losses related to (i) Bioniche Pharma or its Affiliates’
negligent acts or omissions, or willful wrongful acts, or the negligent acts or
omissions, or willful wrongful acts of the Contract Manufacturer relating to the
Product; (ii) its breach of any of its representations, warranties, covenants or
other obligations hereunder; and (iii) any third party claims that the Product
infringes upon or otherwise violates such third party’s  intellectual property
rights; provided, however, that Bioniche Pharma shall not be required to
indemnify Delcath with respect to any such Losses to the extent they arise from
or are related to Delcath’s, Synerx’s or their Affiliates’ negligent acts or
omissions, willful wrongful acts or Delcath’s breach of its representations,
warranties, covenants or other obligations hereunder.
 
6.6     Delcath’s Indemnification Obligations.  Subject to Section 6.9, Delcath
shall indemnify, defend and hold Synerx, Bioniche Pharma and their Affiliates
and their respective officers, directors, stockholders, employees and agents
harmless from and against, and pay or reimburse, any Losses related to (a)
Delcath’s or its Affiliates’ or its third party logistic service provider’s
negligent acts or omissions or willful wrongful acts, (b) breach of any of its
representations, warranties, covenants or other obligations hereunder, and (c)
any third party claims that the PHP System infringes upon or otherwise violate
such party’s intellectual property rights, provided, however, that Delcath shall
not be required to indemnify Synerx with respect to any such Losses to the
extent they arise from or are related to Synerx or its Affiliates’ negligent
acts or omissions, willful wrongful acts or Synerx’s breach of their
representations, warranties, covenants or other obligations hereunder, and
provided, further, that Delcath shall not be required to indemnify Bioniche
Pharma with respect to any such Losses to the extent they arise from or are
related to Bioniche Pharma or its Affiliates’ negligent acts or omissions,
 

 
18

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.



willful wrongful acts or Bioniche Pharma breach of their representations,
warranties, covenants or other obligations hereunder.
 
6.7     Indemnification Procedures.  A Party that intends to claim
indemnification under this Article 6 (the “Indemnitee”) with respect to any
third-party action, claim or liability shall notify the other Party (the
“Indemnitor”) promptly in writing of any action, claim or liability in respect
of which the Indemnitee believes it is entitled to claim indemnification;
provided, that the failure to give timely notice to the Indemnitor shall not
release the Indemnitor from any liability to the Indemnitee except to the extent
the Indemnitor is materially prejudiced thereby.  The Indemnitor shall have the
right, by written notice to the Indemnitee, to assume the defense of any such
action or claim, within the fifteen (15)-day period after the Indemnitor’s
receipt of written notice of any action or claim, with counsel of the
Indemnitor’s choice and at the sole cost of the Indemnitor.  If the Indemnitor
so assumes such defense, the Indemnitee may participate therein through counsel
of its choice, but at the sole cost of the Indemnitee.  If the Indemnitor fails
to assume such defense and/or to diligently prosecute the same, the Indemnitee
may assume such defense at the Indemnitor’s sole expense.  The Party not
assuming the defense of any such claim shall render all reasonable assistance to
the Party assuming such defense, and all reasonable out-of-pocket costs of such
assistance shall be for the account of the Indemnitor.  No such claim shall be
settled other than by the Party defending the same, and then only with the prior
written consent of the other Party, which consent shall not be unreasonably
withheld or delayed; provided, however, that the Indemnitee shall have (a) no
obligation to consent to any settlement of any such action or claim that
(i) imposes on the Indemnitee any monetary or other liability or obligation that
is not assumed and agreed to be performed in full by the Indemnitor or
(ii) adversely affects the Indemnitee’s rights hereunder or damages its
reputation or business, and (b) no right to withhold its consent to any
settlement of any such action or claim if the settlement involves only the
payment of money by the Indemnitor or its insurer without admission of liability
by the Indemnitee and the Indemnitor or its insurer irrevocably agrees in
writing to make such payment.  If the Parties are unable to agree as to the
application of Sections 6.5 and 6.6 to any claim, then, pending resolution of
the dispute in accordance with Section 10.1 hereof, the Parties may conduct
separate defenses of such claims, with each Party retaining the right to claim
indemnification from the other Party in accordance with Sections 6.5 and 6.6
upon resolution of the underlying action.
 
6.8     Product Liability.
 
(a)     Delcath shall bear fully all responsibility, and shall indemnify, defend
and hold Synerx, Bioniche Pharma and their Affiliates and their respective
officers, directors, stockholders, employees and agents harmless from and
against, and pay or reimburse, any Losses related to all product liability
claims which arise in connection with the use or administration of the PHP
System, or the Product as used in the PHP System (except with respect to Product
not meeting the Product Warranty as set forth in Section 6.4), including,
without limiting the foregoing, those premised on a “failure to warn” or “design
defect” theory of liability.
 

 
19

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.





(b)     Synerx and Bioniche Pharma shall jointly and severally bear all
responsibility, and shall indemnify, defend and hold Delcath and its Affiliates
and their respective officers, directors, stockholders, employees and agents
harmless from and against, and pay or reimburse, any Losses related to all
product liability claims which arise in connection with Product not meeting the
Product Warranty as set forth in Section 6.4, including, without limitation the
foregoing, those premised on a “manufacturing defect” or “design defect” theory
of liability.
 
6.9     Limitations on Liability.  EXCEPT IN RESPECT OF THIRD PARTY CLAIMS, IN
NO EVENT WILL THE PARTIES HERETO BE LIABLE FOR ANY SPECIAL, INCIDENTAL OR
INDIRECT DAMAGES, INCLUDING ANY LOSS OF INCOME, LOSS OF PROFITS, COSTS OF
SUBSTITUTION, COSTS OF COVER OR INCREASED CAPITAL COSTS, REGARDLESS OF THE FORM
OR NATURE OF ACTION, WHETHER IN CONTRACT, BREACH OF WARRANTY, STRICT LIABILITY,
EQUITY, INDEMNITY, NEGLIGENCE, INTENTIONAL CONDUCT, TORT OR OTHERWISE, EVEN IF
SUCH DAMAGES WERE FORESEEABLE OR IF THE PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.
 
ARTICLE VII
TERM AND TERMINATION.
 
7.1     Term.  This Agreement shall commence on the Effective Date and continue,
unless otherwise earlier terminated in accordance herewith, for a period that
shall extend seven (7) Contract Years from the first day of the third month
following the date on which on which the FDA notifies Delcath of its approval of
the Delcath NDA (the “Initial Term”).  Thereafter, this Agreement may be renewed
for successive one (1)-year periods (each, a “Renewal Term” and collectively
with the Initial Term, the “Term”) upon the written mutual agreement of the
Parties.
 
7.2     Termination for Breach.  (a) If either Party commits a material breach
or default in the performance or observance of any of its obligations under this
Agreement, and such material breach or default continues for a period of sixty
(60) days after delivery by the other Party of written notice reasonably
detailing such material breach or default, then the non-breaching or
non-defaulting Party shall have the right to terminate this Agreement, with
immediate effect, by giving written notice to the breaching or defaulting
Party.  The Parties shall retain all rights and remedies (at law or in equity)
in respect of any breach hereof.
 
(b)     Either Party may terminate this Agreement upon thirty (30) days’ prior
written notice if the other Party is legally prohibited from performing its
obligations hereunder or becomes (or its Affiliate becomes) an Ineligible Person
in respect of the Product.
 
7.3     Bankruptcy.  Each Party (the “Insolvent Party”) shall promptly notify
the other Party (the “Solvent Party”) in writing upon the initiation of any
proceeding in
 

 
20

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.



bankruptcy (voluntary or involuntary), reorganization, dissolution, liquidation
or arrangement for the appointment of a receiver or trustee to take possession
of the assets of the Insolvent Party or similar proceeding under the law for
release of creditors by or against the Insolvent Party or if the Insolvent Party
shall make a general assignment for the benefit of its creditors.  If any of the
applicable circumstances described above, besides a voluntary bankruptcy
petition, shall have continued for one hundred twenty (120) days undismissed,
unstayed, unbonded and undischarged, the Solvent Party may terminate this
Agreement upon written notice to the Insolvent Party upon notice of the
circumstances referenced above; provided, however, if the Insolvent Party
provides for the cure of all of its defaults under this Agreement (if any) and
provides adequate assurance of its future performance of its obligations to the
Solvent Party’s reasonable satisfaction, then the Solvent Party shall not have
the right to terminate this Agreement pursuant to this Section.  If the
Insolvent Party shall initiate any voluntary bankruptcy proceeding, then the
Solvent Party may terminate this Agreement upon written notice to the Insolvent
Party.  All licenses and rights to licenses granted under or pursuant to this
Agreement are, and shall otherwise be deemed to be, for purposes of Section
365(n) of the United States Bankruptcy Code (the “Code”), licenses of rights to
“intellectual property” as defined under Section 101(35A) of the Code.  Delcath,
as the licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the Code.  The foregoing
provisions of this Section are without prejudice to any rights Delcath may have
arising under the Code or other applicable law.
 
7.4     Certain Termination Rights of Synerx/Bioniche. Notwithstanding other
termination rights of Synerx/Bioniche included in this Agreement,
Synerx/Bioniche shall have the right to terminate this Agreement:
 
(a)     upon delivery of [***] ([***]) days’ prior written notice to Delcath, in
the event that Delcath shall fail to purchase the Minimum Purchase Commitment
amount in any Contract Year during the Term and shall not have made the
Shortfall Payment for such Contract Year, as described in Section 3.11, provided
that such notice of termination must be delivered to Delcath not later than
[***] ([***]) days following the end of the Contract Year in which such Minimum
Purchase Commitment amount was not purchased; or
 
(b)     upon delivery of [***] ([***]) days’ prior written notice to Delcath, in
the event that Delcath shall fail to purchase at least [***] percent ([***]%) of
its Excess Requirements of Product from Synerx/Bioniche in any Contract Year
during the Term, provided that such notice of termination must be delivered to
Delcath not later than [***] ([***]) days following the end of the Contract Year
in which such [***] percent ([***]%) of Excess Requirements of Products was not
purchased.
 
7.5     Certain Termination Rights of Delcath. Notwithstanding other termination
rights of Delcath included in this Agreement, in accordance with Section 3.10,
Delcath shall have the right to terminate this Agreement in the event Bioniche
Pharma fails to
 

 
21

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.



supply Product within [***] ([***]) days of the Delivery date set forth in a
Purchase Order [***]  times in any [***] ([***]) month time period.
 
7.6     Post-Termination.  The termination or expiration of this Agreement shall
not affect any payment or other obligations or liabilities that have accrued
prior to or on the date of such termination or expiration, and the Parties shall
retain all rights and remedies (at law or in equity) in respect of any breach
hereof.
 
ARTICLE VIII
CONFIDENTIALITY AND INTELLECTUAL PROPERTY.
 
8.1     Treatment of Confidential Information.  Except as required by applicable
laws and regulations (including rules or regulations of any exchange upon which
a Party’s capital stock or the capital stock of a Party’s parent company may be
traded and filing requirements of governmental agencies, including the FDA) or
as otherwise provided in this Article VIII, during the Term, and for ten (10)
years thereafter, each Party shall hold in confidence, and shall not disclose,
in whole or in part, to a third party (except as specifically set forth herein
or with the express prior written consent of the other Party) any and all
Confidential Information of the other Party and its Affiliates.  During the Term
and thereafter in perpetuity, the Parties may not use any Confidential
Information of the other Party and its Affiliates for purposes other than those
permitted by this Agreement. Notwithstanding anything contained herein to the
contrary, the Parties understand and agree that Delcath is required to disclose
the existence of and file the actual Agreement with the United States Securities
and Exchange Commission EDGAR system, in connection with which Delcath covenants
and agrees to use its Commercially Reasonable Efforts to seek confidential
treatment of the pricing terms contained herein.
 
8.2     Limits on Disclosure.  (a) Without limiting the generality of Section
8.1, each Party may, with the exercise of reasonable discretion, (i) disclose
Confidential Information to those employees or agents who need to receive the
Confidential Information in order to further the activities contemplated by this
Agreement; and (ii) make disclosures of such portions of Confidential
Information to third-party consultants, attorneys, contractors, advisors,
Affiliates and governmental authorities where, in such Party’s judgment, such
disclosure is beneficial to the development, approval or marketing of the NDA or
PHP System pursuant to this Agreement; provided, that such Party shall make best
efforts to safeguard the Confidential Information, including by obtaining
appropriate commitments and enforceable confidentiality agreements having
provisions no less stringent than those contained herein.
 
(b)     Each Party understands and agrees that the wrongful disclosure of
Confidential Information may result in serious and irreparable damage to the
other Party, that the remedy at law for any breach of this covenant may be
inadequate, and that the Party seeking redress hereunder shall be entitled to
injunctive relief, without prejudice to any other rights and remedies to which
such Party may be entitled.
 

 
22

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.





(c)     Except as otherwise set forth in this Agreement, upon the termination or
expiration of this Agreement, the receiving Party shall, at the written request
of the disclosing Party, either return all Confidential Information of the
disclosing Party (including all copies, excerpts and summaries thereof contained
on any media) or destroy such Confidential Information; provided, however, that
the receiving Party may retain one copy of all Confidential Information of the
disclosing Party for its legal records.
 
8.3     Ownership of Intellectual Property.  Except as specifically set forth
herein, each Party shall continue to own all right, title and interest in and to
its Intellectual Property and nothing herein shall be deemed to transfer or
assign any rights with respect thereto to any of the other Parties hereto.
 
ARTICLE IX
FORCE MAJEURE.
 
9.1     Effects of Force Majeure.  A Party hereto shall be excused and shall not
be held liable or responsible for failure or delay in fulfilling or performing
any of its obligations under this Agreement, other than the payment of money, if
such failure or delay is caused by acts of God, acts of the public enemy, fire,
explosion, flood, drought, war, terrorists, riot, sabotage, embargo, strikes or
other labor disputes, intervention of governmental authority, shortages in raw
materials, actions by any applicable governmental health authority, or by any
other event or circumstance of like or different character to the foregoing
beyond the reasonable control and without the fault or negligence of the
affected Party (a “Force Majeure Event”). Such excuse shall continue as long as
the Force Majeure Event continues, provided, however, that in the event the
Force Majeure Event cannot be remedied within one hundred twenty (120) days,
either party shall have the right to terminate this Agreement upon ten (10) days
prior written notice and neither Party shall any liability as a result of such
termination. Upon cessation of such Force Majeure Event, such Party shall
promptly resume performance hereunder.
 
9.2     Notice of Force Majeure.  Each Party agrees to give the other Party
prompt written notice of the occurrence of any Force Majeure Event, the nature
thereof and the extent to which the affected Party will be unable to perform its
obligations hereunder.  Each Party further agrees to use reasonable efforts to
correct or otherwise address the Force Majeure Event as soon as practicable and
to give the other Party prompt written notice when it is again fully able to
perform such obligations.
 
ARTICLE X
MISCELLANEOUS.
 
10.1   Dispute Resolution.  The Parties recognize that a bona fide dispute as to
certain matters may, from time to time, arise during the Term that relates to a
Party’s rights and/or obligations hereunder.  In the event of the occurrence of
such a dispute, either Party shall, by written notice to the other Party, have
such dispute referred to the
 

 
23

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.



respective officers designated below, or their successors, for attempted
resolution by good faith negotiation within thirty (30) days after such notice
is received. Such designated officers are as follows:
 
For Synerx/Bioniche:  Douglas S. Hamilton, President (Synerx)
 
                                  and Damien Kelly, CFO (Bioniche Pharma)
 
For Delcath:    Eamonn P. Hobbs, President & CEO
 
In the event that the designated officers or their successors are not able to
resolve the dispute within such thirty (30)-day period, or such other period of
time as the Parties may mutually agree to in writing, each Party shall have the
right to pursue any and all remedies available at law or in
equity.  Notwithstanding anything contained in this Section 10.1 to the
contrary, this Section 10.1 shall not apply in the event a Party is seeking an
immediate injunction to stop, limit or prevent a material breach of this
Agreement.
 
10.2   Independent Contractors.  The relationship between (a) Synerx and Delcath
and (b) Bioniche Pharma and Delcath and (c) Synerx and Bioniche Pharma is that
of independent contractors and nothing herein shall be deemed to constitute or
create the relationship of partners, joint venturers or principal-agent between
any two of them.  No Party shall have any express or implied right or authority
to assume or create any obligations on behalf of or in the name of the other
Parties or to bind the other Parties to any contract, agreement or undertaking
with any third party.
 
10.3   Assignment.  Except as set forth below, neither this Agreement nor any
other rights or obligations hereunder shall be assigned or delegated by any
Party without the prior written consent of the other Parties.  Notwithstanding
anything contained herein to the contrary, this Agreement shall automatically be
assigned by Delcath, Bioniche Pharma or Synerx in connection with any merger,
consolidation, or sale of all or substantially all of the equity, business or
assets to which this Agreement relates of Delcath, Bioniche Pharma, or Synerx,
as the case may be, to the applicable successor entity, and written notice of
such assignment shall be provided to the other Parties.  In such an instance of
automatic assignment, the prior written consent of the other Parties is not
required.  This Agreement will be binding upon and inure to the benefit of the
Parties and their respective successors and assigns.
 


10.4   Governing Law; Waiver of Jury Trial.  This contract shall be governed by,
and construed in accordance with, the laws of the State of New York without
reference to any rules of conflicts of laws.  The Parties hereby consent to the
exclusive jurisdiction of the Federal and New York State courts located in
Manhattan, New York and hereby waive any objection to venue or forum laid
therein.  The Parties hereby agree that service of process by certified mail,
return receipt requested, shall constitute personal service for all purposes
hereof.  The Parties expressly reject the application of the United Nations
 

 
24

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.



Convention on Contracts for the International Sale of Goods and all implementing
legislation thereunder.  EACH PARTY HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY PARTY AGAINST THE OTHER, WHETHER
WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE.  THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.
 
10.5   No Implied Waiver.  No failure or delay on the part of either Party
hereto to exercise any right, power or privilege hereunder or under any
instrument executed pursuant hereto shall, in itself, operate as a waiver; nor
shall any single or partial exercise of any right, power or privilege preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.
 
10.6   Notice.  All notices required to be given hereunder shall be in writing
and shall be given by personal delivery, via confirmed facsimile transmission
followed by U.S. mail, by a nationally recognized overnight carrier or by
registered or certified mail, postage prepaid with return receipt requested.
Notices shall be addressed to the Parties as follows:
 
If, to Delcath, to:
Delcath Systems, Inc.
810 Seventh Avenue, Suite 3505
New York, NY 10019
Attn: Eamonn P. Hobbs, President & CEO
Fax: 212-489-2102
 
and to:
 
 
 
 
 
 
Delcath Systems, Inc.
810 Seventh Avenue, Suite 3505
New York, NY  10019
Attn:  Executive Vice President, General Counsel
Fax:  (646) 225-5203
 




 
25

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.





If, to Synerx/Bioniche, to:
Synerx Pharma, LLC
100 North State Street
Newtown, PA 18940
Attn: Douglas S. Hamilton, President
Fax: (215) 895-9629
 
Synerx Pharma, LLC
100 North State Street
Newtown, PA 18940
Attn: Walter G. Jump, Vice President
Fax: (215) 895-9629
 
and to:
Bioniche Pharma
Inverin, County Galway
Ireland
Attn: Damien Kelly, CFO
Fax:  +353 91 593228
 
With a copy to:
 
Mylan Inc.
1500 Corporate Drive
Canonsburg, PA 15317
Attn:  Global General Counsel
Fax: (724) 514-1972
 
If to Synerx, to:
Synerx Pharma, LLC
100 North State Street
Newtown, PA 18940
Attn: Douglas S. Hamilton, President
Fax: (215) 895-9629
 




 
26

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.





If to Bioniche Pharma, to:
Bioniche Pharma
Inverin, County Galway
Ireland
Attn: Damien Kelly, CFO
Fax:  +353 91 593228
 
With a copy to:
 
Mylan Inc.
1500 Corporate Drive
Canonsburg, PA 15317
Attn:  Global General Counsel
Fax: (724) 514-1972
 
 

Notices delivered personally shall be deemed communicated as of actual receipt;
notices sent via facsimile transmission shall be deemed communicated as of
receipt by the sender of written confirmation of transmission thereof; notices
sent via overnight courier shall be deemed received as of confirmation of
delivery of same; and notices mailed shall be deemed communicated as of ten (10)
business days after proper mailing.  A Party may change its address by written
notice sent in accordance with this Section 10.6.
 
10.7   Amendments.  Any amendment or modification of this Agreement shall be
valid only if made in writing and signed by the Parties hereto.
 
10.8    Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original and both of which shall constitute a single
document.  A facsimile or other electronically transmitted signature of an
authorized signatory of either Party shall be valid and binding and constitute
due execution and delivery of this Agreement by such Party.
 
10.9    Entire Agreement.  This Agreement constitutes the entire understanding
between the Parties with respect to the subject matter hereof and supersedes all
prior contracts, agreements and understandings related to the same subject
matter between the Parties.  The Parties intend this Agreement to be a complete
statement of the terms of their understanding.
 
10.10   Benefit; Binding Effect.  This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns.
 
10.11   Survival.  The provisions of Sections 3.15, 5.3-5.7, 6.4-6.9, 7.6, 10.1,
10.4, 10.6, 10.12 and this Section 10.11, and Articles I, IV, VI, VIII and IX
shall survive, in accordance with their respective terms, any termination or
expiration of this Agreement.
 

 
27

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.





10.12   Further Assurances.  The Parties agree that they shall take all
appropriate actions, including the execution or filing of any documents or
instruments, that may be reasonably necessary or advisable to carry out the
intent and accomplish the purposes of any of the provisions hereof.
 
10.13   Severability.  In the event that any provision of this Agreement shall
be held invalid or unenforceable for any reason by a court of competent
jurisdiction, such provision or part thereof shall be considered separate from
the remaining provisions of this Agreement, which shall remain in full force and
effect.  Such invalid or unenforceable provision shall be deemed revised to
effect, to the fullest extent permitted by applicable law, the intent of the
Parties as set forth herein.
 
10.14   Quality Assurance Agreement.  Within ninety (90) days following the date
hereof, the Parties shall enter into an agreement that details the quality
assurance obligations of each Party on mutually agreeable and customary terms
(the “Quality Assurance Agreement”).
 
10.15   Rights and Remedies Cumulative.  Except as expressly provided herein,
the rights and remedies provided in this Agreement, shall be cumulative and not
exclusive of any other rights and remedies provided by law or otherwise.
 
*****************************
[SIGNATURE PAGE FOLLOWS]
 

 
28

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.





 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first above written by their duly authorized representatives.
 



 
SYNERX PHARMA, LLC
       
By:
/s/ Douglas S. Hamilton                            
   
Name:  Douglas S. Hamilton
Title:  President
       
BIONICHE TEORANTA
       
By:
/s/ Damien Kelly                                        
   
Name:  Damien Kelly
Title:  CFO
       
DELCATH SYSTEMS, INC.
       
By:
/s/ David McDonald                                  
   
Name:  David McDonald
Title:  CFO









 

 
29

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL TREATMENT
 
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission.



SCHEDULE A
 
Minimum Binding Purchase Commitments
 
Contract Year
 
1
 
2
 
3
 
4
 
5
 
6
 
7
 
Minimum Binding Purchase Commitment    (No. of vials)
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
Price Per Vial*
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 



 
*  To the extent that, in any Contract Year, Delcath’s purchases of Product
hereunder are more than [***] percent ([***] %) above the Minimum Binding
Purchase Commitment for such Contract Year (“Excess Purchases”), the applicable
price per vial with respect to vials constituting Excess Purchases shall be
[***] percent ([***]%) of the Price Per Vial set forth above for such Contract
Year.


** Lowest Cost (or “LC”) shall be the lower of (a) [***] ($[***]) per vial or
(b) Average Market Selling Price x [***]. For purposes of such calculation,
“Average Market Selling Price” shall mean (Y) the Total Dollar Sales of
Melphalan Injection reported by IMS Health in USA for the most recent reported
time period available, divided by (Z) Total Number of Vials of Melphalan
Injection reported by IMS Health in USA for the most recent reported time period
available.

 
-i-

--------------------------------------------------------------------------------

 
